Exhibit 10.3
AGREEMENT FOR THE TERMINATION OF FIXED TERM EMPLOYMENT CONTRACT
This agreement is made between Foster Wheeler Continental Europe S.r.l. (“The
Company”), represented by Mr.Antonio Vietti, Human Resources Director, on one
side
and
Mr. Umberto della Sala (“The Executive”), born in Avellino Italy on April 4°,
1948, employed with Foster Wheeler Continental Europe S.r.l. by means of a fixed
term contract as of April 1st, 2008, on the other side.
By executing this agreement the Company and the Executive agree as follows:

  1.   with the signature of this agreement the Executive formally resigns as an
employee of the Company and requires the Company to terminate the employment
contract in force on September 30, 2008, without applying any deduction for the
anticipated termination of the fixed term contract in force;     2.   the
Company does accept the above mentioned Executive resignation and with the
signature of this agreement confirms that the employment contract in force with
the Executive will terminate for any purpose on September 30, 2008; furthermore,
the Company confirms that the Executive will not be subject to any deduction for
the anticipated termination of the employment contract;

Agreed and signed in Corsico (Mi) on September 30, 2008
FOSTER WHEELER CONTINENTAL EUROPE THE EXECUTIVE

              BY   /s/ Antonio Vietti
 
NAME: Antonio Vietti       /s/ Umberto della Sala
 
NAME: Umberto della Sala    
TITLE: Human Resources Director            

 